MEMORANDUM **
Upon review of the record, appellant’s response to this court’s December 10, 2008 order to show cause, and appellant’s opening brief, this court hereby summarily affirms the district court’s final judgment. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
*689All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.